—In an action, in effect, among other things, to vacate a judgment of possession of the Civil Court, Queens County, entered March 29, 2001, in a proceeding entitled Matter of Kahen v Woutersz, filed under Index No. 57859/01, the plaintiff appeals from an order of the Supreme Court, Queens County (Polizzi, J.), dated June 28, 2001, which, inter alia, in effect, dismissed the action.
Ordered that the order is affirmed, with costs.
Since the eviction proceeding based on nonpayment of rent involving the parties herein was commenced in the Civil Court, Queens County, any proceedings challenging, inter alia, the judgment of possession should have been made before that court or the Appellate Term. Accordingly, under the circumstances, the Supreme Court providently exercised its discretion in dismissing this action. Feuerstein, J.P., Krausman, Luciano, Townes and Cozier, JJ., concur.